EXHIBIT 10.3
 
GUARANTY
 
 
This guaranty (this “Guaranty”) is made and entered into as of April 25, 2011,
by Altair Nanotechnologies, Inc., a Canada corporation, and Altair Nano, Inc., a
Nevada corporation (“Guarantor”), for the benefit of Suncrest Homes 30, LLC, a
California limited liability company as to 1,000,000/1,500,000 undivided
interest; Pacific BVL Corp, a California corporation as to 300,000/1,500,000
undivided interest, and Rubicon Mortgage Fund, LLC, a California limited
liability company as to 200,000/1,500,000 undivided interest (“Creditor”) as an
inducement for Creditor to make a loan to Altair Nanotechnologies, Inc., a
California corporation (“Borrower”), which loan will be evidenced by that
certain Promissory Note (Loan # ALT001)  made by Borrower in favor of Creditor
of even date herewith (the “Note”).  This Guaranty shall also extend to any
extensions, renewals, replacements, modifications or novations of the Note and
any other promissory notes that may be made in the future by Borrower in favor
of Creditor.  This is a guaranty of payment and not of collection.  This
Guaranty may not be revoked or terminated by Guarantors until the Note is paid
in full according to its terms.
 
1. Guarantors, jointly and severally, guarantee to Creditor the prompt, timely
and full payment of all principal, interest and other amounts required to be
paid under or in connection with the Note, and the prompt, timely and complete
performance, satisfaction and observation of each and every other obligation of
the Note required to be performed, satisfied or observed by Borrower or its
successors or assigns.  This Guaranty extends to any and all successors and
assigns of Borrower in respect of the Note.
 
2. If Borrower fails to make any payment under or in connection with the Note or
to perform, satisfy or observe the terms and conditions of the Note, Guarantors
will promptly and fully pay, perform, satisfy and observe the obligation(s) in
place of Borrower.  Guarantors shall pay, reimburse and indemnify Creditor for
all damages, costs, expenses, losses and other liabilities arising out of or
resulting from the failure of Borrower to make any such payments or to perform,
satisfy or observe any of the terms and conditions of the Note.
 
3. Without notice to or further assent from Guarantors, Creditor may waive or
modify any of the terms or conditions of the Note, or compromise, settle or
extend the time of performance of any obligation of Borrower.  These actions may
be taken by Creditor without discharging or otherwise affecting the obligations
of Guarantors.  In addition, Guarantors expressly waive (i) notice of acceptance
of this Guaranty by any person, (ii) notice of the amount of indebtedness or
extent of performances owing under the Note which now exists or which may
hereafter exist, (iii) presentment, demand for payment, notice of dishonor,
notice of default or delinquency, notice of acceleration, notice of protest and
nonpayment, and notice of costs, expenses or losses and interest thereon, notice
of interest on interest and late charges and diligence in taking any action to
collect any sums owing under the Note or in proceedings against any of the
rights and interests in and to properties securing payment of the Note, and
(iv) notice of assignment, transfer or negotiation of the Note.
 
 
1

--------------------------------------------------------------------------------

 
 
4. The liability of Guarantors is direct, immediate, absolute, continuing,
unconditional and unlimited.  Each Guarantor is directly, jointly and severally
liable to Creditor for the obligations set forth in this Guaranty.  The
obligations of each Guarantor set forth in this Guaranty are independent of the
Borrower or any other Guarantor.  A separate action may be brought against each
Guarantor regardless of whether an action is brought against Borrower or any
other Guarantor or whether Borrower or any other Guarantor is joined in such
action.  Creditor shall not be required to pursue any remedies it may have
against Borrower or any collateral security as a condition to enforcement of
this Guaranty.  Nor shall Guarantors be discharged or released by reason of the
discharge or release of Borrower for any reason, including a discharge in
bankruptcy, receivership or other proceedings, a disaffirmation or rejection of
the Note by a trustee, custodian or other representative of Borrower in
bankruptcy, a stay or other enforcement restriction, or any other reduction,
modification, impairment or limitation of the liability of Borrower or any
remedy of Creditor.
 
5. This Guaranty is binding upon Guarantors and their legal representatives,
heirs, successors and assigns, and shall inure to the benefit of Creditor and
its successors and assigns.  No assignment or delegation by a Guarantor shall
release a Guarantor of his obligations under this Guaranty.
 
6. This Guaranty may not be modified orally, but only by a writing signed by all
Guarantors and Creditor.
 
7. If any legal action is required to collect any amount owing under the Note or
this Guaranty, Creditor shall be entitled to collect from Guarantors all
reasonable costs and expenses of such action, including, but not limited to,
reasonable attorneys’ fees.
 
8. This Guaranty shall be construed and enforced in accordance with the laws of
the State of Nevada.  All persons and entities in any manner obligated under
this Guaranty consent to the jurisdiction of any federal or state court within
Nevada selected by creditor and also consent to service of process by any means
authorized by Nevada or federal law.
 
9. Guarantors represent and warrant that they have the legal capacity and all
necessary power and authority, acting alone, to execute and deliver this
Guaranty and to take all action contemplated hereby; that this Guaranty has been
duly executed and delivered by Guarantors, and is a valid and binding obligation
on the part of Guarantors that is enforceable against Guarantors, and each of
them, in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally and to judicial
limitations on the enforcement of the remedy of specific performance and other
equitable remedies; and that neither the execution, delivery nor performance of
this Guaranty will, with or without the giving of notice or passage of time,
conflict with, or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, any bond, debenture, note,
evidence of indebtedness or any contract, indenture, mortgage, loan agreement,
lease, joint venture, partnership or other agreement to which Guarantor is a
party or by which Guarantor or any of his assets is bound.
 
 
2

--------------------------------------------------------------------------------

 
 
In witness whereof, Guarantors have duly signed this Guaranty as of the date
first above written.
 
Altair Nanotechnologies Inc, a Canada corporation
 
/s/ John C. Fallini 4-27-11
John C. Fallini, Chief Financial Officer
 
Address for Notices:
 
204 Edison Way
Reno, NV 89502
   



Altairnano, Inc., a Nevada corporation
 
/s/ John C. Fallini 4-27-11
John C. Fallini, Chief Financial Officer
 
Address for Notices:
 
204 Edison Way
Reno, NV 89502
   



Altair Nanotechnologies Inc, a Canada corporation
 
/s/ Terry M. Copeland 4-27-11
Terry Copeland, Chief Executive Officer
 
Address for Notices:
 
204 Edison Way
Reno, NV 89502
   

 
 
3

--------------------------------------------------------------------------------

 
 
Altairnano, Inc., a Nevada corporation
 
/s/ Terry M. Copeland 4-27-11
Terry Copeland, Chief Executive Officer
 
Address for Notices:
 
204 Edison Way
Reno, NV 89502


 
 
4